Mr. Justice Bristow delivered the opinion of the court: This appeal is upon the common-law record alone, from an order of the criminal court of Cook County, denying petitioner’s motion in the nature of a petition for a writ of error coram nobis. The petition sets forth that Casimer Jablonski was brought before the municipal court of Chicago on an inquiry to determine his mental condition, that an order was entered therein that the said Casimer Jablonski be examined by two physicians; that as a result of their examination the court found "the said Jablonski to be feeble-minded and entered an order committing him to the Lincoln State School and Colony for the feeble-minded at Lincoln, Illinois; and that on December 14, 1928, he was admitted into that institution. The petition further sets forth that on June 15, 1929, the said Casimer Jablonski escaped from the Lincoln State School for feeble-minded; that on December 28, 1931, while at large, he was arrested on the charge of robbery while armed; and that although he had been judicially declared to be a feeble-minded person and had never been judicially restored to his reason, he was held to trial in the criminal court of Cook County; and that court was never informed as to his mental condition ; and that he was allowed to plead to indictment number 63694. It also sets forth that thereafter he was tried and found guilty and sentenced to a term provided by statute; that at no time during the proceedings in the case number 63694 in the criminal court of Cook County was it ever called to the attention of the court that Jablonski was under any mental disability. The record before us discloses that on February 27, 1946, the State filed a motion to dismiss this petition, alleging, first, that the petition was filed by someone who was not a party injured by the judgment; second, that the petition was not made within five years after the rendition of a final judgment; third, that it was through his own negligence and carelessness that his mental condition was not brought to the attention of the trial court, and that he was not prevented from presenting such facts at the time of his trial either by duress, fraud or excusable mistake; and, fourth, that the facts alleged in the petition were insufficient to give that court jurisdiction. This motion of the State was granted by the criminal court and upon appeal to the Appellate Court for the First District the judgment was reversed. (Jablonski v. People, 330 Ill. App. 422.) It was determined by that court that there was merit in Jablonski’s petition if it was capable of proof, and the cause was therefore remanded for further proceedings, ordering the State to plead and to proceed to trial upon the issues made by such pleadings. More recent support for the Appellate Court’s determination can be found in the cases of People ex rel. Wiseman v. Nierstheimer, 401 Ill. 260, and People v. Samman, 408 Ill. 549. Thereafter, on April 18,1947, the State filed an amended answer which admitted the finding of feeble-mindedness; the commitment to a feeble-minded institution; no showing of restoration of sanity; and no showing that the petitioner’s mental condition was ever at any time brought to the attention of the criminal court when he pleaded to indictment number 63694 nor at any time during his trial of that cause. Then we are compelled to turn to the additional abstract of record filed on behalf of the State to find the following: “Admits that Casimer Jablonski did escape from a mental institution in June, 1929, and that he had not been judicially restored to reason by any court of Cook County but denies that the defendant was mentally incapable of pleading to indictment number 63694.” The omission of this most important part of the record by the plaintiff in error is quite inexcusable. Then the record in this cause proceeds: “The court hearing the testimony of witnesses, it was ordered that the motion in the nature of petition for writ of error coram nobis be denied.” A motion for a new trial was filed on behalf of the petitioner, a hearing on this motion was continued a few times, and after being given due consideration by the court, was overruled. In light of the foregoing it is apparent that the petitioner herein filed a petition which was adjudged to state a prima facie case. However, the respondent had raised an issue of fact when it was denied that the petitioner was mentally incapable of pleading to the indictment charging him with robbery, (People v. Crooks, 326 Ill. 266,) and once there have been issues raised by the pleadings it is incumbent upon the petitioner to prove, by a preponderance of the evidence, those facts alleged in his petition which have been denied by the respondent. “As we pointed out in the Crooks case, the real question to be determined, where an issue of fact has been presented, is whether or not the defendant has by the greater weight of the evidence proved that there were such errors of fact committed in the trial as were set up in his motion.” (Greene v. People, 402 Ill. 224, 226.) However, in the instant case we are not favored with a bill of exceptions, so it is impossible for us to determine if the petitioner sustained this burden of proof. Where the sufficiency of the evidence is questioned, and there is only the common-law record, it must be presumed that the evidence was sufficient to support the judgment of the court. (People v. Bailey, 391 Ill. 149.) Having no opportunity to review the evidence and ascertain otherwise, we are forced to the conclusion that the trial court did not err in denying appellant’s petition. Judgment affirmed.